

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into as of September 1,
2006 by and between CenterStaging Corp. (the “Company”), and Paul Schmidman (the
“Employee”).
 
In consideration of the promises and mutual covenants outlined herein, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is mutually covenanted and agreed by and among the parties as
follows:
 
1. Engagement and Responsibilities 
 
1.1 Engagement. Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby engages and employs Employee as Executive Vice
President and Chief Operating Officer, and Employee hereby accepts such
engagement and employment. 
 
1.2 Duties. Employee’s duties and responsibilities shall be those incident to
the positions set forth in Section 1.1, and shall include those duties and
services for the Company Group as any executive officer senior to Employee
shall, in his sole and absolute discretion, from time to time reasonably direct
which are not inconsistent with Employee’s positions described in Section 1.1.
Unless and until changed by the Board, Employee shall report to the Chief
Executive Officer of the Company. Employee is a part of the senior executive
management team of the Company.
 
1.3 Rehearsals.com. Rehearsals.com is a division of the Company’s subsidiary
CenterStaging Musical Productions, Inc. If the Company or CMPI determines to
appoint a President of such division, it is intended that Employee will be
appointed to such position and that he will be the most senior officer of such
division.
 
1.4 Standard of Care. During the Term, Employee shall perform his duties
faithfully and to the best of his ability and shall devote his business efforts
and time to the Company, to fulfill the objectives of the Company.
 
1.5 Other Activities. Employee shall devote his full business time to the
business and affairs of the Company, provided, however, that Employee may
perform civil and charitable activities. 
 
2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
2.1 “Affiliate” shall mean, with respect to any specified Person, (a) any other
Person who, directly or indirectly, owns or controls, is under common ownership
or control with, or is owned or controlled by, such specified Person, (b) any
other Person who is a director, officer, partner or trustee of the specified
Person or a Person described in clause (a) of this definition or any spouse of
the specified Person or any such other Person, (c) any relative of the specified
Person or any other Person described in clause (b) of this definition, or
(d) any Person of which the specified Person and/or any one or more of the
Persons specified in clause (a), (b) or (c) of this definition, individually or
in the aggregate, beneficially own 20% or more of any class of voting securities
or otherwise have a substantial beneficial interest.
 

--------------------------------------------------------------------------------


 
2.2 “Agreement Year” shall mean the period commencing July 1 and terminating the
following June 30, provided that the first Agreement Year shall be the period
July 3, 2006 through June 30, 2007.
 
2.3 “Board” shall mean the Board of Directors of the Company.
 
2.4 “Cause” shall mean, in the context of the termination of Employee’s
employment by the Company, termination by vote of the Board based on one or more
of the following reasons:
 
2.4.1 willful and repeated failure to comply with the lawful directions of the
Board or an executive officer or officers senior to Employee;
 
2.4.2 gross negligence or willful misconduct in the performance of Employee’s
duties to the Company;
 
2.4.3 commission of any act of fraud against the Company Group;
 
2.4.4 participation in a fraud against the Company Group that adversely affects
the Company in a material way; or
 
2.4.5 breach of any obligation, duty or agreement under this Agreement, which
breach is not cured or corrected within 15 days of written notice thereof from
the Company (except for breaches of Sections 1.4 and 10 of this Agreement, which
cannot be cured and for which the Company need not give any opportunity to
cure).
 
2.5 “Change of Control” shall mean:
 
2.5.1 any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than any Principal
Stockholder or Stockholders, who becomes the “beneficial owner” (as defined in
Rule 3d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or
 
2.5.2 the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent corporation of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of the Company, the surviving entity or the parent of the surviving
entity, as applicable, outstanding immediately after such merger or
consolidation; or
 
2.5.3 the date the stockholders of the Company approve a plan of complete
liquidation of the Company; or
 
2.5.4 the date of the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets other than to a Person of which
the Principal Stockholders own directly or indirectly more than 50% of the total
voting power represented by the voting securities of such Person.
 
2

--------------------------------------------------------------------------------


 
For purposes of the definition of Change of Control, if the Company is a
subsidiary of another corporation or entity, references in this Section 2.4 to
the Company shall mean such other corporation or entity, and it shall be deemed
under Section 2.4.4 that the Company shall have sold “all or substantially all
of the Company’s assets” if either: (i) “any person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than any Principal Stockholder or Stockholders, becomes the “beneficial
owner” (as defined in Rule 3d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or (ii) the
Company sells or disposes of all or substantially all of its assets.
 
2.6 “Company Group” shall mean the Company and each Person that is consolidated
with the Company for financial reporting purposes, including as of the date
hereof CenterStaging Musical Productions, Inc.
 
2.7 “Confidential Information” shall mean any and all information concerning the
business of the Company that Employee may receive or develop during his
engagement pursuant to this Agreement including, without limitation, all
documents, procedures, policies, programs, reports, plans, proposals, technical
information, know-how, systems and other information unique to the Company, its
customers or principals, received or developed by Employee.
 
2.8 “Inventions” shall mean all discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, negative know-how, data, research, techniques, and technical data
(whether or not patentable or registrable under patent, copyright or similar
statutes and including all rights to obtain, register, perfect, and enforce
those proprietary interests) that are related to or useful in the Company’s
present or future business or result from use of property owned, leased, or
contracted for by the Company. “Inventions” shall also include anything that
derives actual or potential economic value from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use.
 
2.9 “Person” shall mean an individual or a corporation, limited liability
company, limited liability partnership, partnership, association, trust or other
entity.
 
2.10 “Proprietary Information” shall mean information (a) that is not known by
actual or potential competitors of the Company or is generally unavailable to
the public; (b) that has been created, discovered, developed, or otherwise
become known to the Company or in which property rights have been assigned or
otherwise conveyed to the Company; and (c) that has material economic value or
potential material economic value to the Company’s present or future business.
“Proprietary Information” shall include trade secrets (as defined under
California Civil Code Section 3426.1) and all other discoveries, developments,
designs, improvements, inventions, formulas, software programs, processes,
techniques, know-how, negative know-how, data, research, techniques, technical
data, customer and supplier lists, and any modifications or enhancements of any
of the foregoing, and all program, marketing, sales, or other financial or
business information disclosed to Employee by the Company, either directly or
indirectly, in writing or orally or by drawings or observation, which has actual
or potential economic value to the Company.
 
3

--------------------------------------------------------------------------------


 
2.11 “Principal Stockholders” shall mean Johnny Caswell, Jan Parent, Howard
Livingston, Roger Paglia, and their respective Affiliates.
 
2.12 “Rights” shall mean all patents, trademarks, service marks and copyrights,
and other rights pertaining to Proprietary Information, Inventions, or both.
 
2.13 “Severance Termination Date” shall mean the earlier to occur of:
(a) Employee’s death, and (b) three years from the date of termination of
employment.
 
2.14 “Term” shall mean the period commencing on July 3, 2006 and ending upon
termination of Employee’s engagement pursuant to Section 3 of this Agreement.
 
3. Term and Termination. Employee’s engagement and employment by the Company
pursuant to this Agreement commenced on July 3, 2006 and shall terminate upon
the earliest to occur of the following:
 
3.1 upon the death of Employee;
 
3.2 upon delivery to Employee of written notice of termination by the Company if
Employee shall suffer a physical or mental disability which renders Employee, in
the reasonable judgment of the Board, unable to perform his duties and
obligations under this Agreement for either 90 consecutive days or 180 days in
any 12-month period;
 
3.3 upon delivery to Employee of written notice of termination by the Company
for Cause; 
 
3.4 upon delivery to Employee of written notice of termination by the Company
other than for Cause; 
 
3.5 upon a Change of Control, unless Employee elects to continue his employment
pursuant to this Agreement by written notice to the Company prior to the
occurrence of the Change of Control; or
 
3.6 upon June 30, 2009.
 
4. Compensation
 
4.1 Base Compensation. The Company shall pay Employee as compensation for his
services a base salary at the annualized rate of $300,000 through June 30, 2007,
and at the amount determined by the Board thereafter, but not less than an
increase of 10% per year (the “Base Salary”). The Base Salary shall be payable
in accordance with the Company’s payroll practices but not less frequently than
monthly.
 
4.2 Signing Bonus. Employee shall receive a one-time bonus of $25,000 on October
1, 2006, provided that Employee is employed by the Company as of such date or
Employee’s employment was terminated by the Company prior to such date other
than For Cause.
 
4

--------------------------------------------------------------------------------


 
4.3 Cash Bonus. The Employee shall be eligible to receive an annual bonus each
Agreement Year targeted at 50% of the Base Salary for such Agreement Year
provided that Employee is employed by the Company on June 30 of such Agreement
Year. Prior to each Agreement Year, or as promptly thereafter as possible (but
not later than September 30 of such Agreement Year), the Company and Employee
shall meet to discuss the conditions and performance criteria (individual and/or
company-wide) for Employee to receive a bonus, and how such bonus is determined.
Based on such discussions, the Company shall establish the conditions and
performance criteria, which shall be set forth in writing and provided to the
Employee. Such criteria shall provide additional conditions and performance
requirements that would enable the Employee to receive an additional bonus of
10% of the Base Salary. If earned, the Company shall pay the annual bonus by
September 30 following each Agreement Year (the “Bonus”), subject to the
conditions set forth below in Section 8.
 
4.4 Withholding. The Company may deduct from any compensation payable to
Employee (including payments made pursuant to Section 8 of this Agreement in
connection with or following termination of employment) amounts sufficient to
cover Employee’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other Social Security payments, state
disability and other insurance premiums and payments.
 
5. Benefits.
 
5.1 During the Term, the Company shall provide Employee with the following
benefits, at no cost or expense to the Employee: (a) medical, dental and vision
insurance (including reimbursement of co-payments made by Employee); (b) term
life insurance with a death benefit equal up to $2,000,000 and a
beneficiary(ies) of Employee’s choice; provided that the Company shall not be
required to expend more than $5,000 per year for the premiums for such term life
insurance. Employee shall also have the right to participate in such other
benefit plans that the Company may from time to time make available to its
officers, including a 401(k) plan.
 
5.2 Employee has been granted options to purchase an aggregate of 375,000 shares
of Common Stock under the Company’s stock option plans. Employee is eligible for
additional options under such plans.
 
5.3 The Company will provide directors’ and officers’ insurance coverage to
Employee to the same extent that it provides such coverage to its other
executive officers.
 
6. Expenses. During the Term, the Company shall reimburse Employee for travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder. Employee shall
be entitled to “first” class travel and accommodations.
 
7. Vacations and Holidays. During the Term, Employee will be entitled to paid
vacation accruing at 1.25 days per month, with the timing and duration of
specific vacations mutually and reasonably agreed to by the Company and
Employee. In addition, Employee will be entitled to all enumerated Company
holidays and floating holidays per year. The right to carry over unused vacation
in any given year shall be subject to Company policy.
 
5

--------------------------------------------------------------------------------


 
8. Severance Payments/Benefits Following Termination of Employment. Employee
shall be entitled to the following severance benefits upon termination of
employment, and no other severance benefits (and for purposes of the following,
all pro-rations shall be based on the number of days in the year during which
Employee was employed by the Company):
 
8.1 If Employee’s employment with the Company terminates by reason of Section
3.3 (by the Company For Cause), Section 3.4 (termination by the Company without
cause), Section 3.6, or by Employee in breach of this Agreement, Employee shall
be entitled to no severance benefits.
 
8.2 If Employee’s employment with the Company terminates by reason of Section
3.1 (Employee’s death) or Section 3.2 (Employee’s disability), Employee shall be
entitled to a pro rata share of the Bonus for the Agreement Year in which his
employment terminated that he would have earned if he had been employed on the
last day of such Agreement Year, and no other benefits.
 
8.3 If Employee’s employment with the Company terminates pursuant to Section 3.3
(by the Company for Cause), subject to applicable law and regulations, the
Company shall be entitled to offset against any payments due Employee the loss
and damage, if any, which shall have been suffered by the Company as a result of
the acts or omissions of Employee giving rise to termination under Section 3.3.
The foregoing shall not be construed to limit any cause of action, claim or
other rights that the Company may have against Employee in connection with such
acts or omissions.
 
8.4 If Employee’s employment with the Company terminates by reason of
Section 3.4 (termination by the Company without cause), Employee shall be
entitled to receive:
 
8.4.1 salary at the rate in effect upon termination of employment until the
Severance Termination Date;
 
8.4.2 if termination of employment occurs during the Agreement Year ending June
30, 2007, and if and only if Employee would have earned a Bonus for the
Agreement Year ended June 30, 2007 had Employee been employed through June 30,
2007, an amount equal to three times the amount such Bonus (pro-rated as
provided at the beginning of this Section 8), payable one third on each of
September 30, 2007, 2008 and 2009; and
 
8.4.3 if termination of employment occurs during the Agreement Year ending June
30, 2008, and if and only if Employee earned a Bonus for the Agreement Year
ending June 30, 2007, an amount equal to three times Employee’s Bonus for the
Agreement Year ending June 30, 2007, payable one third on each of September 30,
2008, 2009 and 2010;
 
8.4.4 if termination of employment occurs during the Agreement Year ending June
30, 2009, and if and only if Employee earned a Bonus for the Agreement Year
ending June 30, 2008, an amount equal to three times Employee’s Bonus for the
Agreement Year ending June 30, 2008, payable one third on each of September 30,
2009, 2010 and 2011.
 
8.5 If Employee’s employment terminates pursuant to Section 3.5 as a result of a
Change of Control, Employee shall be entitled to:
 
6

--------------------------------------------------------------------------------


 
8.5.1 as of the closing of the Change of Control if the Company is a party to
the transaction resulting in a Change of Control, or within 30 days after a
Change of Control if the Company is not a party to the Change of Control, a lump
sum payment equal to the greater of: (a) Employee’s annual salary at the rate in
effect as of the date of Change of Control; and (b) the amount of salary that
Employee would receive from the date of Change of Control to June 30, 2009;
 
8.5.2 if termination of employment occurs during the Agreement Year ending June
30, 2007, as of the closing of the Change of Control if the Company is a party
to the transaction resulting in a Change of Control, or within 30 days after a
Change of Control if the Company is not a party to the Change of Control, a lump
sum payment equal to: (a) $450,000 multiplied by a fraction, the numerator of
which is the number of days in such Agreement Year prior to termination of
employment and the denominator of which is 365;
 
8.5.3 if termination of employment occurs during the Agreement Year ending June
30, 2008, as of the closing of the Change of Control if the Company is a party
to the transaction resulting in a Change of Control, or within 30 days after a
Change of Control if the Company is not a party to the Change of Control, a
lump-sum payment equal to three times Employee’s Bonus for the Agreement Year
ending June 30, 2007;
 
8.5.4 if termination of employment occurs during the Agreement Year ending June
30, 2009, as of the closing of the Change of Control if the Company is a party
to the transaction resulting in a Change of Control, or within 30 days after a
Change of Control if the Company is not a party to the Change of Control, a
lump-sum payment equal to three times Employee’s Bonus for the Agreement Year
ending June 30, 2008; and
 
8.5.5 continuation of medical, vision, dental and other insurance benefits
provided under Section 5 of this Agreement until the later of June 30, 2009 or
one year following the Change of Control; provided that Employee shall be
entitled to other insurance only to the extent permitted under the terms of the
Company’s (or its successor’s) insurance policies (e.g., Employee would be
entitled to be covered by disability insurance only if the policy permitted
coverage for non-employees or persons of Employee’s age, health, etc.).
 
8.6 For Employee to receive the severance benefits under Sections 8.2, 8.4 and
8.5 of this Agreement, Employee must execute and deliver to the Company a
release, in form and substance satisfactory to the Company, releasing the
Company from all claims relating to Employee’s employment and termination of
employment, excluding express rights of Employee under this Agreement and rights
to indemnification under any other agreement that Employee may have with any
member of the Company Group and under applicable law. The release shall not
include a release of the rights of Employee under contracts not relating to his
employment with the Company (for example, Employee shall not release rights
under a lease pursuant to which Employee has leased real or personal property to
the Company).
 
8.7 Employee acknowledges that in the event of termination of his employment for
any reason, Employee shall not be entitled to any severance, any bonus for
Agreement Years subsequent to the Agreement Year in which his employment
terminated, or other compensation from the Company except as specifically
provided in this Section 8. Without limitation on the generality of the
foregoing, this section supersedes any plan or policy of the Company that
provides for severance to its officers or employees, and Employee shall not be
entitled to any benefits under any such plan or policy.
 
7

--------------------------------------------------------------------------------


 
8.8 Employee acknowledges that the Company has the right to terminate Employee’s
employment without cause and that such termination shall not be a breach of this
Agreement or any other express or implied agreement between the Company and
Employee. Accordingly, in the event of such termination, Employee shall be
entitled only to those benefits specifically provided for in this Agreement in
the event of such termination, and shall not have any other rights to any
compensation or damages from the Company for breach of contract.
 
9. Conditional Nature of Severance Payments; Non-Compete. Employee acknowledges
that the nature of the Company’s business is such that if Employee were to
become retained, engaged, employed by, or substantially involved in the business
of a direct competitor of the Company during the period following the
termination of Employee’s relationship with the Company, it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to receive the severance and other benefits
set forth in Section 8 of this Agreement shall be conditioned upon Employee not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder other than as the holder of less
than 5% of the issued and outstanding stock of a publicly held corporation,
member, corporate officer, director or otherwise), nor having any ownership
interest in or participating in the financing, operation, management or control
of, any Person that is in direct competition with the Company until the later of
June 30, 2009 or one year from termination of employment. Upon any material
breach of this Section 9 by Employee, the Company shall have no obligation to
provide any further severance payments and other benefits pursuant to Section 8
of this Agreement. 
 
10. Confidential Information
 
10.1 Non-Disclosure. At all times during Employee’s employment, and after
termination of employment, Employee shall not make any unauthorized disclosure
or use of and shall use his best efforts to prevent publication or disclosure or
use of the Confidential Information.
 
10.2 Consent to Restraining Order. Employee acknowledges that any unauthorized
disclosure or use of the Confidential Information by Employee may result in
material damages to the Company and Employee consents to the issuance of a
temporary restraining order or temporary or permanent injunction or other
equitable remedy to prohibit, prevent or enjoin unauthorized disclosure or use
of Confidential Information by Employee.
 
10.3 Restrictions. Except as authorized by the Company, Employee shall not:
 
10.3.1 duplicate, transfer or disclose nor allow any other Person to duplicate,
transfer or disclose any of the Company’s Confidential Information;
 
10.3.2 use the Company’s Confidential Information without the prior written
consent of the Company; or
 
8

--------------------------------------------------------------------------------


 
10.3.3 incorporate, in whole or in part, within any domestic or foreign patent
application any proprietary or Confidential Information disclosed by the
Company.
 
10.4 Safeguarding. Employee shall safeguard all Confidential Information at all
times so that it is not exposed to or used by unauthorized persons, and shall
exercise at least the same degree of care to protect Employee’s own confidential
information.
 
10.5 Exceptions. The restrictive obligations set forth above shall not apply to
the disclosure or use of information which:
 
10.5.1 is or later becomes publicly known under circumstances involving no
breach of this Agreement by Employee;
 
10.5.2 is already known to Employee in the same form at the time of receipt of
the Confidential Information; or
 
10.5.3 is lawfully made available to Employee by a third party.
 
10.6 Public Domain. If Employee contends that any such Confidential Information
disclosed to him by the Company is in the public domain or was in the possession
of Employee in the same form prior to such disclosure and not under an
obligation of confidence, Employee will, within ten days of receipt by Employee
of such disclosure, give written notice of such contention to the Company, which
written notice shall include a complete identification of the information in
question and the derivation thereof, including particulars of any contract in
which Employee or any other Person has made use of such concept or information.
If Employee has not within ten days of receipt by Employee of such disclosure
given such written notice to the Company, then it shall be conclusively presumed
that all information communicated by the Company to Employee concerning the
development originated with the Company and constitutes Confidential
Information.
 
10.7 Bringing Documents from Former Employer. Employee hereby certifies that he
has not brought and will not bring with him to the Company or use while
performing his executive duties for the Company any materials or documents of a
former employer of Employee which are not generally available to the public
except the know-how to which the right to use has been duly licensed to the
Company by such former employer. Employee understands that while employed by the
Company, he is not to breach any obligation of confidence or duty and Employee
agrees that he will fulfill all such obligations during his employment with the
Company.
 
10.8 Survival. The provisions of this Section 10 shall survive the termination
of this Agreement.
 
11. Intellectual Property
 
11.1 All Proprietary Information and Inventions shall be the sole and exclusive
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all Rights.
 
9

--------------------------------------------------------------------------------


 
11.2 The Company forever owns throughout the universe in all media now or later
known, from inception, all right, title, and interest (including, without
limitation, worldwide rights of copyright) in any and all of Employee’s work
product (“Work Product”) embodied in any intangible or tangible form, including,
without limitation, all designs, ideas, concepts, themes, stories, suggestions,
reports, plans, specifications, drawings, photographs, videotapes, schematics,
discs, prototypes, samples, models, Inventions, Proprietary Information, and all
other things, information, documents, and items in any media (now known or
hereafter developed) made during the course of or in contemplation of the entry
into this Agreement and arising from or during the provision of the services
delineated herein or provided heretofore or otherwise during Employee’s
services, as a work-made-for-hire for the Company. The Company shall have the
right to utilize the Work Product, or authorize or permit others to utilize the
Work Product, in whole or in part, in any manner without limitation or
restriction as the Company shall elect, or refrain from using the Work Product,
at the Company’s election. The Work Product and all related rights emanating
therefrom, such as the right to reproduce, display, distribute, perform, and
prepare derivative works, shall be owned solely by the Company and deemed to be
the Company’s work-made-for-hire under the U.S. copyright laws and similar laws
of other countries and related international treaties and conventions.
 
11.3 To the extent that any Work Product is not deemed to be work-made-for-hire,
then Employee hereby assigns to the Company all right, title and interest in all
Work Product (including, without limitation, all worldwide rights of copyright)
he creates or co-creates under this Agreement. On Company’s request, Employee
agrees to assist the Company, at its expense, in obtaining trademarks,
copyrights or patents, including the disclosure of all pertinent information and
data, in the execution of all applications, specifications, oaths, and
assignments, and in the preparation of all other instruments and papers which
the Company or its successors deems necessary to apply for and to obtain the
assignment or conveyance of said trademarks, copyrights and patents to the
Company. Employee shall execute, as and when requested, a Certificate of
Authorship, but his signature on this Agreement is deemed to have the same force
and legal effect.
 
12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death, and (b) any successor of the Company as a result of any consolidation or
merger or the sale of all or substantially all of the assets of the Company. Any
such successor of the Company will be deemed substituted for the Company under
the terms of this Agreement for all purposes. None of the rights of Employee to
receive any form of compensation payable pursuant to this Agreement may be
assigned or transferred except by Employee by will or the laws of descent and
distribution.
 
13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
 
10

--------------------------------------------------------------------------------


 
If to the Company:
 
CenterStaging Corp.
3407 Winona Avenue
Burbank, CA 91504
Attn: Chief Executive Officer
 
If to Employee:
 
at the last residential address known by the Company.



14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
 
15. Arbitration. With the exception of matters in which equitable or injunctive
relief is sought or required, the parties to this Agreement shall submit all
disputes relating to this Agreement, whether sounding in contract, tort, or
based on a state, federal or administrative statute, rule, or regulation, or all
of them, to binding arbitration in accordance with California Civil Procedure
Code Sections 1280 through 1294.2. Either party may enforce the award of the
arbitrator under Section 1285 of the Code. The parties understand that they are
waiving their rights to a jury trial. For matters in which equitable or
injunctive relief is sought or required, a court of competent jurisdiction shall
be the appropriate forum. The party demanding arbitration shall submit a written
claim to the other party setting out the basis of the claim and proposing the
name of the arbitrator. The responding party shall have 10 business days in
which to respond to this demand in a written answer, and to either accept or
reject the proposed arbitrator. If the proposed arbitrator is accepted, the
arbitration will proceed before the designated arbitrator, who will establish
the rules of the proceeding; provided, however, that reasonable discovery rules
will apply so that both sides can obtain the necessary information to prepare
the matter for arbitration, but recognizing that certain limitations may be
appropriate to lessen the cost of the arbitration; provided, further, that the
arbitrator shall permit the filing of motions for summary judgment. If the
responding party rejects the proposed arbitrator, said party will propose an
arbitrator to the party demanding arbitration who shall have ten (10) days to
either accept or reject the proposed arbitrator. If rejected, the entire dispute
will then be submitted to the American Arbitration Association and will be
governed by its then Employment Dispute and/or Commercial Litigation Rules. In
either case, the Arbitration will be conducted in the County of Los Angeles and
the costs of it (administrative and arbitrator fees) will be borne by the
Company.
 
16. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.
 
17. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
 
11

--------------------------------------------------------------------------------


 
18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
19. Confidentiality of Terms. Until such time as this Agreement or the terms and
conditions of this Agreement are made public, Employee agrees not to disclose,
either directly or indirectly, any information, including any of the terms of
this agreement, regarding compensation, salary, bonuses, or stock purchase or
option allocations to any Person, including other employees and/or consultants
of the Company; provided, however, that Employee may discuss such terms with
members of his immediate family and any legal, tax or accounting specialists who
provide individual legal, tax or accounting advice.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

 
CenterStaging Corp.
 
By: /s/ Roger Paglia                                         
Roger Paglia, Chief Executive Officer
 
 
Employee
 
 
/s/ Paul Schmidman                                             
Paul Schmidman



12

--------------------------------------------------------------------------------



